Citation Nr: 1332730	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which granted service connection for PTSD and assigned a 10 percent initial disability rating, effective January 31, 2006.  In October 2006, the Veteran submitted a notice of disagreement (NOD) with the initial disability rating assigned by the RO.

In a June 2010 rating decision, the RO assigned a higher disability rating for PTSD of 30 percent disabling, for the period from March 25, 2010.  In a January 2012 decision, the Board denied an initial disability rating in excess of 30 percent for the period from March 25, 2010, and granted a higher disability rating of 30 percent for the period prior to March 25, 2010.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, the Court granted a Joint Motion for Remand, and the Board's January 2012 decision was vacated and the appeal was remanded for action consistent with terms of the Joint Motion.  Specifically, these terms instructed the Board to provide an adequate statement of reasons and bases addressing favorable evidence of record regarding the Veteran's occupational and social impairment.

The Veteran's claims folder has been returned to the Board for further appellate review.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."   The Board's actions in this remand have been undertaken after such critical reevaluation of all the evidence as it pertains to the Veteran's appeal for a higher initial rating for PTSD.

In an April 2013 letter to the Board and an April 2013 medical opinion, the Veteran's representative and a mental health physician, respectively, asserted that the Veteran's present condition supports a TDIU; therefore, the issue of entitlement to TDIU is raised and has been listed on the title page accordingly.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).

The issues of a higher initial rating for PTSD and entitlement to TDIU are REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The Board finds that a new VA examination is warranted in this appeal for a higher initial rating for service-connected PTSD.  The Veteran last underwent a VA examination in March 2010.  The April 2013 representative letter and the April 2013 private medical opinion suggest a worsening of PTSD since the March 2010 VA examination.  The Court has held that, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

In this case, there is evidence that suggests a worsening of PTSD since the last VA examination in March 2010.  In an April 2013 clinical examination report, Dr. J.C. provided the Veteran with a 45 on the Global Assessment of Functioning (GAF) scale - a figure that may indicate serious symptoms and/or any serious impairment in social or occupational functioning.  This score is 7 points lower than the Veteran's lowest GAF score (52; see October 2007 VA examination) during the entire rating period; 10 points lower than the most recent GAF score in the record (55-65; see March 2010 VA examination); and the first GAF score within the "serious symptoms" range during the entire rating period.  Further, based on his review of the record and interviews with the Veteran, the Veteran's son, and two of the Veteran's former colleagues, Dr. J.C. observed that the Veteran has "a persistent delusion that people are out to get him or hurt him;" "carries a gun with him at all times;" is "extremely depressed;" and "admits to suicidal thoughts."  While 
Dr. J.C.'s report includes other observations, these particular notes deviate from symptoms exhibited during the most recent VA examination.  For instance, during the March 2010 VA examination, the Veteran "denied any history of suicidal thoughts or ideation or attempt;" "denied any history of homicidal ideation or attempt;" and described himself as "overall easy going" with "a good sense of humor."  

As the Veteran submitted Dr. J.C.'s clinical evaluation report following the Court's Joint Motion, the Board has liberally construed the report as the Veteran's assertion that his PTSD has worsened since the last VA examination in March 2010.  Here,  Dr. J.C.'s opinion is sufficient to suggest a worsening of PTSD.  However, because this examination did not include an in-person examination of the Veteran to capture relevant evidence for rating derived from such clinical evaluation, additional evidence is required to assist in determining the current nature and severity of the Veteran's condition.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (stating the "probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").

Dr. J.C.'s evaluation also recognizes the presence of other psychiatric conditions during the course of this appeal.  Specifically, he identifies panic disorder with agoraphobia and an undetermined depressive disorder.  Here, a new VA medical examination would assist in determining the current nature and severity of the Veteran's service-connected PTSD and the potential relationships, if any, between other psychiatric disorders and the PTSD.  

Additionally, Dr. J.C.'s clinical evaluation report provides some evidence pertaining to TDIU due to service-connected PTSD.  Specifically, Dr. J.C. stated that the Veteran "has been unable to secure or follow substantially gainful employment as a result of [PTSD], also since January 2006."  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2013); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration).  

Finally, to ensure that the record is complete, the RO should associate with the claims file any outstanding VA and/or private treatment records dating back to the last VA medical examination on March 25, 2010.  See 38 C.F.R. § 3.159(c) (2013); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who provided treatment for PTSD or any other cognitive or psychiatric symptoms since March 25, 2010.  When the requested information and any necessary authorizations have been received, attempt to secure copies of all pertinent records that have not already been obtained and associate them with the claims file.

2.  Afford the Veteran a VA mental health examination to assist in determining the current nature and severity of the Veteran's service-connected PTSD, including the current level of occupational and social impairment due to PTSD.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  The relevant documents in the claims folder should be made available to the VA examiner for review, and he or she should indicate such review in the medical opinion report.  

To the extent possible, the examiner should identify any other psychiatric conditions that are present and, if possible, distinguish between symptomatology associated with any such conditions and the service-connected PTSD.  If the examiner is unable to differentiate between symptomatology attributed to any other psychiatric conditions found and the service-connected PTSD, he or she should so explicitly state.

3.  The RO should issue the Veteran notice in accordance with 38 C.F.R. § 3.159 with regard to the inferred claim for TDIU.  Said notice should include provision to the Veteran of the appropriate TDIU claim form (VA Form 21-8940) and requirements to establish a TDIU.

4.  After completion of the above and any additional development deemed necessary, the RO should readjudicate the issue of a higher initial rating in excess of 30 percent for service-connected PTSD and adjudicate the issue of TDIU.  The RO should note and consider all favorable evidence.

With respect to the issue of TDIU, if it is determined that the Veteran's service-connected disability picture fails to meet the combined rating percentage standards under 
38 C.F.R. § 4.16(a), adjudication should include referral to the Director of Compensation and Pension Service for consideration of the assignment of TDIU under 38 C.F.R. § 4.16(b).

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

